Judgment, Supreme Court, New York County (Charles E. Ramos, J.), entered April 5, 2013, confirming an arbitration award dated June 28, 2012, and awarding respondent the sum and prejudgment interest set by the award, plus costs and disbursements, unanimously affirmed, without costs.
Respondent failed to show that the arbitrators exceeded their power (see Matter of New York City Tr. Auth. v Transport Workers’ Union of Am., Local 100, AFL-CIO, 6 NY3d 332, 336 [2005]; CFLR 7511 [b]; 9 USC § 10 [a] [l]-[4]) or manifestly disregarded the law (see Wien & Malkin LLP v Helmsley-Spear, Inc., 6 NY3d 471, 480-481 [2006], cert dismissed 548 US 940 [2006]; Cantor Fitzgerald Sec. v Refco Sec., LLC, 83 AD3d 592 [1st Dept 2011]).
Respondent lacks any basis for invoking the protections of Labor Law § 198 (1-a), since there is no indication in the record before us that she timely asserted any Labor Law claim before the arbitrators (see Matter of Obot [New York State Dept. of Correctional Servs.], 89 NY2d 883 [1996]). In any event, the arbitrators properly declined to award respondent incentive compensation beyond her termination date, particularly since they determined that her compensation agreement had been orally modified in 2009 without mention of continuing incentive compensation beyond termination (see Mackie v La Salle Indus., 92 AD2d 821 [1st Dept 1983], appeal dismissed 60 NY2d 612 [1983]).
There is no basis for disturbing the arbitrators’ decision not to award respondent attorneys’ fees or other costs pursuant to Labor Law § 198 (1-a). Nor is there any basis for modifying the rate of prejudgment interest awarded (see Matter of Gruberg [Cortell Group], 143 AD2d 39 [1st Dept 1988]; Matter of Rothermel [Fidelity & Guar. Ins. Underwriters], 280 AD2d 862 [3d Dept 2001]).
*649We have considered appellant’s remaining arguments and find them without merit. Concur — Mazzarelli, J.P., Renwick, DeGrasse, Feinman and Gische, JJ.